DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s application, 16/820428, (CON of 15/416061) filed on 03/16/2020.  
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Terminal disclaimer: the electronic terminal disclaimer, filed on 10/27/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10637657 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
Claims 1-13 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1-13 are allowed in light of prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Regarding independent claim 1, Otsuka teaches an update management method, used in an onboard network system having a plurality of electronic control units (ECUs) that perform communication via a bus, to which an external tool is connected (Otsuka: Para. 0028; Para. 0093), the method comprising: storing, by a master electronic control unit (master ECU) which is included in the ECUs, a shared key used in transmission of a first session key for an encryption processing between the 
Ishida teaches when the master ECU receives an update message from the external tool instructing updating of the shared key, verifying update authority information indicating authority of the external tool, and determining whether or not a transmission of the update message is within a range of an authority of the external tool ((Ishida: Para. 0047; Para. 0052); (i) when verification of the update authority information is successful, and the transmission of the update message by the external tool is determined to be within the range of the authority of the external tool, transferring the update message to the network (Ishida: Para. 0052); (ii) when the verification of the update authority information fails, or the transmission of the update message by the external tool is determined to be outside of the range of authority of the external tool, not transferring the update message to the network (Ishida: Para. 0052).
Lewis teaches wherein the update authority information (i) identifies that one or more function types are out of a plurality of function types related to operation of a vehicle for classifying the ECUs, and (ii) indicates that the external tool has authority to cause the ECU which is classified to any of the identified one or more function types, to perform the update (Lewis:  Para. 0020; Para. 0021), wherein the determining further determines whether or not the function type of the ECU set to receive an ID of the update message corresponds to any of the identified one or more function types (Lewis: Para. 0017; Para. 0018). when the function type of the ECU set to receive the ID is determined to correspond to any of the identified one or more function types, the ECU (i) which is other than the master ECU and (ii) 
Independent claim 1 recites, inter-alia, “wherein the plurality of function types are prioritized according to a designated level of authority, the plurality of function types including chassis-related functions, body-related functions, safety/comfort functions, and telematics/infotainment functions”. None of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and found Noda et al. (US20150358329) only teaches the plurality of function types are prioritized according to a designated level of authority (Fig. 3 and Fig. 4). Therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Dependent claims 2-11 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Claim 12 and 13 although different, further recites similar limitations to those found in claim 1. Therefore, claim 12 and 13 are considered to be allowable for the same reasons discussed with claim 1. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438